     Case
      Case1:11-cr-00569-PAC
           1:11-cr-00569-PAC Document
                              Document620-1 Filed03/04/21
                                       624 Filed  01/01/21 Page
                                                            Page11ofof22



                UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF NEW YORK
                       Case No. 11 Cr. 569 (PAC)


UNITED STATES OF AMERICA


                - Against -                    AFFIRMATION
OMAR LOPEZ CASTRO
                Defendant.
                                         /

     JEFFREY COHN, attorney for Mr. Castro Lopez, makes this
affirmation under penalty of perjury:

1.   Mr. Castro Lopes, through undersigned counsel,
respectfully requests that this Court terminate his supervised
release pursuant to Rule 32.1(b) of the Federal Rules of
Criminal Procedure and 18 U.S.C. § 3583(e). In support of this
Motion, Mr. Lopez Castro submits:

1. The statute governing early termination of supervised
release, 18 U.S.C. § 3583(e), provides that the court may
terminate a term of supervised release "and discharge the
defendant released at any time after the expiration of one year
of supervised release, ... if it is satisfied that such action
is warranted by the conduct of the defendant released and in the
interest of justice."

2. In September 2019, Mr. Lopez Castro began a five-year term of
supervised release under the supervision of the United States
District Court for the District of Puerto Rico, after having
served a 135 month sentence of incarceration.

3. It appears that since September 2019, Mr. Lopez Castro has
fulfilled all the conditions of his supervised release. He
presently works at Carpio Shell Carolina in Carolina, Puerto
Rico. As the Court may recall from sentencing, he also cares
for his Vietnam veteran father and mom, both of whom are
seriously ill.
     Case
      Case1:11-cr-00569-PAC
           1:11-cr-00569-PAC Document
                              Document620-1 Filed03/04/21
                                       624 Filed  01/01/21 Page
                                                            Page22ofof22



4. Counsel, on behalf of Mr. Castro Lopez, has attempted
multiple times to contact his supervising U.S. Probation
Officer, Ms. Marilou Torre, to no avail, and sent a copy of this
motion and attachments to her by Wattsup.

5. Mr. Lopez Castro has proven that he meets the criteria for
early termination of supervised based on her good conduct under
18 U.S.C. § 3583(e).

WHEREFORE, it is respectfully requested that, in the interest of
justice, the Court grant Ms. Castro Lopez’ motion for early
termination of her supervised release pursuant to

18 U.S.C. § 3583(e), and pursuant to Rule 32.1(b) and whatever
other and further relief the Court finds equitable and just.

Affirmed on January 1, 2021, Long Beach, NY

                       JEFFREY     Digitally signed by JEFFREY
                                   COHN
                                   DN: cn=JEFFREY COHN, o, ou,
                                   email=jcohnlaw@gmail.com,

                       COHN        c=US
                                   Date: 2021.01.01 10:22:25 -05'00'



                       Jeffrey Cohn, Esq.

                       Attorney for Omar Lopez Castro
                       501 Fifth Avenue, Suite 2008
                       New York, NY 10017
                       646-201-5202
                       jcohnlaw@gmail.com





5HTXHVWGHQLHG'HIHQGDQW VUHTXHVWVKRXOG
EHPDGHWRWKH'LVWULFWRI3XHUWR5LFR62
25'(5('
